 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomotive Controls Corp.andLocal No.128, International Union of OperatingEngineers,AFL-CIO. Cases 17-CA-2884 and17-RC-4967June 16,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn November 15, 1966, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He also found that Respondenthad not engaged in other unfair labor practicesallegedinthecomplaintand recommendeddismissal of those allegations. He further foundmerit in certain of the objections by the Union to theelectionconductedonMarch 25, 1966, andrecommended that the election be set aside.Thereafter, the Respondent filed exceptions to theDecision and supporting brief, and the GeneralCounsel filed cross-exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, theAct, the NationalLabor Relations Board has delegated its powers inconnection with this case to a three-member panel.The Board has -reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, with the following modification:We are of the opinion, in agreement with theGeneral Counsel, that the policies of the Act willbest be effectuated if the notice which Respondentis required to sign and post, and which informs theemployees of their rights, how those rights wereviolated,and by what process they have beenupheld, is expressed in simple and readilyunderstandable language, as set forth in theattached Appendix A.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, AutomotiveControls Corp., Independence, Kansas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS HEREBY FURTHER ORDERED that the electionconducted herein on March 25, 1966, be, and ithereby is, set aside.[Direction of Second Election-' omitted frompublication.]'One of the violations of Section 8(a)(1) found by the TrialExaminer was that Respondent created an impression ofsurveillance by requesting an employee to raise a question at aspecified forthcomingunion meetingCritical tothis finding, inour view, is a subsidiary finding that the specified meeting had notbeen announced As the record does not adequately support thissubsidiary finding we do not adopt the Trial Examiner's 8(a)(1)finding as to that incidentIn view of the presence of other 8(a)(1) findings, which warrantthe remedial order issued herein, Member Jenkins finds itunnecessary to pass upon the question of whether PresidentMancheski's speech violated Section 8(a)(1)2Bil yea Motor Corp, 161 NLRB 982'An election eligibility list, containing the names andaddresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 17 within 7 days after thedate of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to allparties to the election No extension of time to file this list shall begrantedby the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objectionsare filedExcelsior Underwear Inc, 156 NLRB 1236APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify our employees that:After a trial in which both sides had theopportunity to present their evidence, The NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice and tokeep our word about what we say in this notice.WE WILL NOT question you about your unionactivities or your attitudes toward the Union.WE WILL NOT make threats, including threatsto close the plant, in the event that the Union issuccessfulin organizingour employees or winsany election held for the purpose of determiningthe bargaining representative of our employees.WE WILL NOT indicate in any way to you thatwe are keeping ourselves informedconcerningyour union activities.WE WILL NOT discourageunionactivity ormembership in Local No. 128,InternationalUnion of Operating Engineers, AFL-CIO, orany other labor organization, by discriminatingagainstyou if you choose toengage in unionactivity or join Local No. 128,InternationalUnion of Operating Engineers, AFL-CIO, orany other union.WE WILL NOT discriminate against you forengaging in union activity. Since the Board165 NLRB No. 43 AUTOMOTIVE CONTROLSfound that we did so when we fired Nedra Rose,WE WILL offer to Nedra Rose full reinstatementto her old job, and WE WILL pay her for any lossthat she suffered because we fired her. Sincethe Board also found that we did so when wefailed to give Raymond Ross a wage increase,we will raise his pay and make him whole forany loss that he suffered.WE WILL respect the rights of our employeesto self-organization, to form, join, or assist anylabor organization, or to bargain collectively inrespect to terms or conditions of employmentthrough said Union, or any representative oftheir own choosing, and WE WILL NOT interferewith, restrain, or coerce our employees in theexercise of these rights.You and all our employees are free to becomemembers, or refrain from becoming members, of anylabor organization.AUTOMOTIVE CONTROLSCORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.No other material relative to this matter should beposted during this period.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 610 Federal Building, 601 East 12th Street,Kansas City, Missouri 64106, Telephone FR4-7000.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiledMarch 28, 1966, by Local No. 128, InternationalUnion of Operating Engineers, AFL-CIO, herein referredto as the Union, the Regional Director for Region 17 of theNational Labor Relations Board, herein called the Board,issued a complaint on behalf of the General Counsel of theBoard on June 10, 1966, against Automotive ControlsCorp., Respondent herein, alleging violations of Section8(a)(3) and (1) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.),herein called theAct. In its duly filed answer, the Respondent, whileadmitting certain allegations of the complaint, denied thecommission of any unfair labor practices.Pursuant to an order dated June 15, 1966, issued by thesaidRegionalDirector on behalf of the Board, theproceeding referred to above was consolidated with Case17-RC-4967 wherein a representation petition in behalf ofthe Respondent's production and maintenance employeeswas filed by the Union on January 20, 1966, and an electionheld on March 25, 1966; said consolidation being for thepurpose of holding a hearing and taking evidence pursuantto a Board order dated June 8, 1966, in connection with451objections filed by the Union to alleged conduct affectingthe results of the foresaid election.Pursuant to notice, a hearing of the consolidated caseswas held before me at Independence, Kansas. All partieswere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oralargument, and to file briefs. Briefs were filed by theGeneral Counsel and the Respondent. Upon considerationof the entire record in this case, including the briefs of theparties, and upon my observation of each of the witnesses,Imake the following-FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a Connecticut corporation,maintainsa plant at Independence,Kansas, where it is engaged inthemanufacture and distribution of automotivevoltageregulators.The Respondent annually receives suppliesand materials of a value in excess of $50,000 directly fromsuppliers located outside the State of Kansas, andannually sells and delivers products of a value in excess of$50,000 directly to customers located outside the State ofKansas.It is admitted,and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is admitted, and 1 find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Background and IssuesSometime before January 20, 1966, the Union began anorganizing campaign among the Respondent's productionandmaintenanceemployees.On January 20 itsimultaneously filedwith the Board a petition forrepresentation election and made a written demand forrecognition and bargaining upon the Respondent. TheRespondent refused the demand and, as set forthheretofore, an election was eventually conducted by theBoard in which the Union was defeated. Thereafter, onMarch 28, 1966, the Union filed with the Board objectionsto alleged conduct affecting the results of the election andat the same time filed the charges which give rise to thisproceeding.During the period from the beginning of itsorganizational drive up to the election both the Union andthe Respondent waged vigorous and a;;gressive campaignsmarked by claims and counterclaims made in variouswritten communications to the Respondent's employeesand by speeches made by the Respondent's officials Alsothereappearedfromtimetotimeantiunionadvertisements in the local newspaper which, the Unionclaims, were sponsored by the Respondent together withbusiness and professional people of the to.m. The allegedconduct of the Respondent's officials and supervisorypersonnel during this campaign period constitutes, in themain, the basis for the charges and the objections filed.More specifically, the complaint herein alleges, insubstance, that the Respondent, through its officersand/or supervisors, unlawfully interrogated employeesconcerning their union activities, created the impression 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDof surveillance of employees' union activities, threatenedreprisals and removal of the plant in the event of unionsuccess, made promises of benefit to induce employees toreject the Union, and distributed "Vote No" signs to theemployees.'The complaint further alleges that the RespondentdiscriminatorilydischargedemployeeNedraRosebecause of her union activity and refused to grant a wageincrease to employee Raymond Ross for like reason.2The Respondent's answer admitted the jurisdictionalallegations of the complaint but denied each and everyallegation concerning the alleged violative conduct of theRespondent.Thus, broadly, the issues framed by the pleadings are:1Did the Respondent interfere with, coerce, orthreaten its employees in the manner set forth above inviolation of Section 8(a)(1) of the Act.2.Did the Respondent discriminatorily dischargeemployee Nedra Rose because of her union activities andbecause she testified at a representation hearing on behalfof the Union in violation of Section 8(a)(3), (4), and (1) of theAct.3.Did the Respondent refuse to grant a wage increaseto employee Raymond Ross because it believed he hadengaged in union activity and was an active unionorganizer.4.With the regard to the objections to conduct affectingthe elections filed by the Union did the foregoing conduct,if found, constitute conduct which interferes with theexercise of free choice by the employees participating inthe election so as to warrant setting aside the election.B. Interference, Coercion, and Restraint1.The incidentsHeretofore, I have alluded to the vigorousmanner inwhich the Union and the Respondent pressed theirrespective campaigns.Much of thewrittenmaterialcirculated by each was purely factual, but an equalquantity was accusatory and, at times, vituperative. Eachparty accused the other of a lack of candidness and,indeed, of outright misrepresentation. To say that feelingsran high would be an understatement. Thus, in thisatmosphere, marked by the hurling of verbal brickbats,the employees of the Respondent were made aware of theRespondent's and the Union's strong antipathy for eachother. And it was in this atmosphere, permeated by mutualantagonism, that the events, below described, occurred.On January 18, 1966, 2 days before the filing of theUnion'spetitionforcertification,theRespondent'sproduction superintendent,Wesley Lorenz, engagedemployee Jessie M. Castorena in a conversation at herwork station. Lorenz told Castorena that he was aware thatCastorena had been going to the unionmeetings, that heAt the outset of the hearing, the General Counsel, on motiongranted,amended the complaint to allege additional,similarviolative conductThe allegation regarding Ross was made by way ofamendment to the complaint made at the hearingFrom the credited testimony of Castorena Although Lorenzdenied that he told Castorena that he knew she was attendingunion meetings or that the Respondent would move its plant if theUnion were to be successful in organizing the Respondent'semployees, his testimony in the main did not differ materiallyfrom Castorena's From my observation of each of these witnessesknew the Union was trying to get into the plant, and that hewanted to tell Castorena the Company's side of thepicture. Lorenz then proceeded to tell Castorena that theUnion was making many promises they could not keep andthat the Respondent could not afford toraisewages or, atpresent, better the working conditions the employeesalready had. He pointed out that the Respondent haderected a new air-conditioned building. Lorenz then toldCastorena that whichever way she decided, when it cametimeto vote to think the matter over carefully because thevote was like an investment in the employees' future andhe did not want them to be sorry over something they did.He further stated that if the Union were successful and itwas impossible for the Company to make a profit, theRespondent would move if it found it could not pay thehigherwages which would ensue. Lorenz also toldCastorena that there were no other plants belonging to theEchlinGroup (EchlinCorporation is the parentcorporation of the Respondent which is wholly owned byEchlin) that were unionized at that time. Lorenz assuredCastorena that there was work at that time and manyorders to be filled; that there was no immediate plans for alayoff.-'Itshould be noted in connection with the foregoingincident that Lorenz admitted in testifying that he wasinstructedby higher company officials to speak toindividual employees about the Union. He estimated thathe spoke to 16 or 18 employees during the earlier part ofthe campaign. He also admitted that he told the employees" .. anything that might happen to make this companyless profitable might affect the future of the Company."In the latter part of February, probably some timearound the 24th of the month, David Bredbury, toolroomforeman, was going over the periodic review sheet ofRaymond Ross, an employee engaged as a tool-and-diemaker. (This periodic review was one which Respondentgave each employee every 6 months of his employment.)The interview took place at Bredbury's desk. Bredburyhanded Ross the review slip and said that he could not giveRoss a raise because Ross was receiving the top wage inthe shop but that Bredbury was trying to have all thewages in the shop raised. Bredbury then said that, off therecord, he heard that Ross was aunionorganizer beingpaid by the Union. He explained to Ross that he,Bredbury, did not think the charges were true.4On February 25, 1966, Frederick Mancheski, theRespondent's president, made a speech to a group of theemployees of the Respondent's plant. Sometime eitherbefore or after that address he walked about the factoryand engaged employee Melvin Karstetter in conversation.During that conversation Mancheski asked Karstetter, insubstance, how the latter felt about the Union or what hethought about the Union. Karstetter answered that he hadworked under union representation most of his life, that helikedrepresentationand listed the benefits whichIfind and concludethat Castorena's version ofthe conversationwas the moreaccurateaFrom the creditedtestimonyof Ross Although Bredburydenied thatduring the interviewhe said anything to Ross aboutsomeone charging Ross with beinga union organizer,Bredbury'sversion of the interview did not differessentially from the RossversionIcredit Rossnot only becauseof his demeanor on thestand but also because, at a later date,Bredbury toldRoss that hecould not havea raise because management thought Ross was aunion organizerBredbury did not denyRoss' testimony regardingthis later incident AUTOMOTIVE CONTROLS453Karstetterthoughthehadderivedfromunionrepresentation. The conversation lasted about 5 minutes.'On March 3, 1966, employee Mary Eardley complainedto Production Supervisor Abert Sack about the fact thatshe had not received an assignment which would havegiven her a wage increase. During that conversation, Sackasked Eardley how the latter felt about the Union. Eardleyanswered that she thought everybody in the plant wasaware of how she felt about the Union. Sack then askedEardley what she thought the Union could do for her andshe told him that she did not see how the Union could hurtthe employees because they were working forminimumwages and working conditions and benefits of employmentwith the Respondent left a lot to be desired. Sack thankedEardley for her frankness and told her that "given time,she would see a lot of changes." He then told her to thinkthematter over and really look at both sides before shevoted. In this conversation, also, Eardley asked Sack if shehad not gotten theassignmentthat she desired because ofher absenteeism or her union activity. Sack answered thatitmight have been for her absenteeism but certainly notfor union activity.''On March 23, the day before the representationelection,employeeSuzieHugowasengaged inconversationwithArtTull,thesupervisorof thesubassembly department, and Norman Chambers, thequality control supervisor. Either Tull or Chambers (Hugocould not determine which) asked what Hugo thought theUnion could do for her. Then, in the same conversationone of them asked Hugo to ask several questions at theunion meetingto be held that night regarding what wouldhappen if the Respondent and the Union began negotiatingand the Company denied all of the Union's requests. Hugodid not voluntarily tell them that there was going to be ameeting that night.Again, the following day, before the election, Hugo had afurther conversation with Tull and Chambers. One of themagainasked Hugo what the Union could do for her. Tullsaid that he had known Hugo "for several hundred years"and he thought that she had moresensethan to supportthe Union. Chambers remarked that he always thoughtthat Hugowas apretty sensible girl. Then Chambers toldHugo that he had been asked to estimate how the qualitycontrol inspectors felt earlier during the campaign; that hehad made an unofficial list of them and Hugo was up at thetop of the list that would vote "No." Chambers added thatthere were three or four employees he was not sure about,but he did not state anynamesnor did he have the list withhim.7On March 24, the same day that Mancheski gave severalspeeches to various groups of employees, Tull circulatedamongthe employees of the plant and distributed "VoteNo" signs. Some of the employees took them and some didnot.One employee, Eva Tincknell, asked Tull for one butwas told that they were all asked for. Tull explained that afew days before the balloting was to be held, themanagement of the plant was approached by several of theemployees in the plant asking if they might be suppliedwith "Vote No" signs and, as a result, management hadsomeprintedup and made them available to theemployees. The distribution was made pursuant to theinstructionsofGreen,Respondent'smanagerofoperations.Green instructed the supervisors to simplymake the signs available to employees but at the sametime cautioned the supervisors that they were simply tospread the word to the group leaders that these signs wereavailable and that was all. They were to make no activedistribution of them but to simply have them in a placewhere they could be picked up if an employee desired todo so. Specifically, the supervisors were instructed not totake active part in distribution of the signs. However, theemployees who testified at the hearing uniformally statedthatTull actually participated in distributingthe signsaround the plant, asking employees if they wanted them.On this same day, Tull wasseen in thepresence ofemployee Jim Hornerat a timewhen Horner was carryinga large cardboardsignwhich stated "Save Independence,Vote No Union." The circulating of this sign was beingcarried out during the working hours. Horner solicitedemployees to endorse it by signing theirnamesthereon.Later in that day employee Eardley saw Horner and Tull inthe hall. Horner grabbed the sign and placed it behind himsaying "Boy, we don't want her on the sign, she isdefinitely for the Union."Tull said nothing. On the following day, the morning ofthe election, the sign was posted in the plant. On it werethe names of employees who supposedly had signed.Tincknell read her name on the sign and crossed it out.Tincknell had not signed it. About thistimeTull noticedher doing this. Tincknell explained to Tull that some"smart aleck" had put hername on itand she did not wantit there. Tull told her that he thought there was work to bedone.Tull explained his part in the proceedings as notedabove. He stated he merely made the signs available to theemployees. He admitted that he did go from one operatorto the next and asked if he or she would like one. Hetestified that he asked each employee if she would like tohave one of the signsto puton the bumper of her car and ifshe said "No" he went on to the next employee. He did notmake any note ornotationif the employees did not acceptthe signs when offered.With regard to Horner's sign,Tull testified that he notonly refused to sign it but that he did not follow Horneraround when Horner was carrying it to the variousemployees. As a matter of fact, Tull called Horner asideand told himthishad to be done on his own time and noton company time.On March 24, Al Sack, production supervisor,inquiredof employee Helen Reynolds what the latter thought of this'From the credited testimony of Karstetter Respondentcontends that Karsteiier'sanswer to the General Counsel'squestionswas that lie did nut remember just exactly whatMancheski's first words were However, Karstetter testified to thesubstance of Mancheski's speech rather than relating or seekingto relateMancheski's exact words I conclude that this wasentirelyconsistentwithKarstetter'sotherwiseforthrighttestimony and general demeanor Under these circumstances, Ido not credit Mancheski's general denial that lie asked anyemployee how the employee felt about the Union"From credited portions of the testimony of Sack and Eardley.Inhis testimony Sack did not specifically deny Eardley'stestimony to the effect that he asked her how she felt about theUnion or that lie promised changes Sack denied that he toldEardley anything except that he would check on the reasons thatshe did not receive the transfer of assignment which Eardley hadrequested I do not credit Sack's denialrThe foregoing is from the credited testimony of Suzie Hugo.Chambers and Tull admitted to the conversations but denied thatthey had asked Hugo about the meeting However, Chambers didadmit, in substance,that lie had kept a list such as Hugomentioned299-352 0-70-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD"union mess" and at the same time Sack told her that herealized that there were problems in the plant and that hefelt that these problems could be ironed out.Another incident occurred on March 24 involvingemployee Melvin Karstetter and Toolroom Foreman DaveBredbury. As hereinafter more fully set forth, Mancheskigave a speech to several groups of employees on that day.Bredbury,asKarstetter'sforeman,came over toKarstetter'smachine, turned off the machine, and toldKarstetter that he was to attend a speech to be deliveredbyMancheski.Karstetter refused to go, stating insubstance that he would not go to listen to the "damnedspeech." Karstetter further told Bredbury that his wordwas final that he would not go to listen to the speech andthat they could do what they wanted to him, fire him or layhim off, but he was not going to listen to Mancheski.Bredbury answered that it was just as well that Karstettergo home and Karstetter asked "does this mean you arefiringme right now?" Bredbury answered "No, one daysuspension.Karstetter went home but about an hour after he arrivedthere Thornton, the Respondent's plant manager, calledKarstetter at his home and asked Karstetter to return towork. Karstetter refused saying that he would be at workthe following morning. The next day Karstetter went towork and found that his timecard had written thereon "fulldays work." There were initials beside this notation but hecould not tell who had initialed it. When Thornton calledKarstetter on the telephone on the afternoon of the 24th,Thornton stated that he thought that Bredbury had been alittle bit severe and he was changing the suspension to areprimand for insubordination Karstetter received his payfor that day even though he did not work."On March 25, employee Sharon Bryant was engaged ina conversation with employee Charlie Farris. Farris waswearing a sign which said "Vote No Union" and Bryantwas wearing a prounion sticker. The discussion concernedthe Union and attendance at union meetings.About thattime,QualityControl SupervisorNorman Chamberswalked up and said to Farris, in substance, that Farrisshould not let Bryant change his mind. Farris answered tothe effect that Bryant was not changing his mind but hewas trying to change Bryant's mind so that the employeescould keep their jobs. Chambers answered "Well, shebetter. ""In addition to the foregoing incidents, as noted above,officials of the Respondent, from time to time during thepreelection campaign, addressed groups of the employeesforthepurpose of expressing and explaining theRespondent's position in opposing the Union. To set forththese speeches at length and all of the accompanyingantiunion literature distributed by the Respondent wouldunduly lengthen this Decision. However, certain aspectsand highlights of various efforts are reviewed for thepurpose of explaining and understanding possible inuendoand inference in the talks given to the employees byPresident Fredrick Mancheski on March 23 and 24.Thus, only 2 days before, Mr. Echlin, one of thefounders and a chief figure of the Echlin Manufacturing"From the uneontroverted,credited testimony of Karstetter"From the credited testimony of Sharon Bryant Chambersstated in his testimony that he could not recall any suchconversationBut I have heretofore not credited Chambers'denials of other incidents and I was impressed with the manner inwhich Bryant testified I find that she was the more reliable of thetwo individualsCo.,ofwhich the Respondent is a wholly ownedsubsidiary,addressed groups of employees.10 In hisspeech, Echlin emphasized that the money to begin theplant and operate it did not come from Independence, butfrom outside sources; namely banks and stockholders. Hestressed that there had been only one profitable month outof the entire time the Company had been in Independence.He also stated that the employees could not be loyal to theUnion and to the Company at the same time. Echlin saidthat the Union could cause strikes and that this hadhappened at another one of the Echlin Manufacturing Co.,plants.He emphasized that the Company and not theUnion created the jobs that the employees enjoyed. And hestated in conjunction therewith that the more money thattheRespondent had to pay for salaries was in directconflict with the employees job security. At the end of oneof these speech sessions, Echlin was asked by employeeMary Eardley whether the plant would be moved if theUnion were to be successful in its campaign. Echlinanswered "Not as long as it continues to operate on aprofit margin."1tOn March 23, 2 days after Echlin's speech and the dayon which Mancheski started to make his talks to theemployees. The Respondent circulated a letter to theemployees along the identical lines employed by Echlin inhis talks. Three paragraphs from that letter are quoted asfollows:Many very important issues have been raised duringthis campaign. Such questions as: Who should beallowed to vote, should that be a secret ballot election,the threatening of at least one of our employees, whohas been telling the truth and who hasn't and manyothers. However, we believe the most important issueis this: Canthis plant at thistimein itslife, afford theadded costs and turmoil the Union can cause and stillcontinue to survive? We have been open and honestin telling you about the present financial position ofAutomotive Controls. We have always been optimisticthat we could turn this operation around and make areasonable profit. Profits, we all realize, will insurethatthisplantwillstayinbusinessandIndependence.Higher base rates of pay at this time, however, are indirect conflict with your job security. If you had lost atotal of over $500,000 in starting an operation whichstillwasn't making a profit, what would you do if yourcosts suddenly went higher, and as a result the lossesbecame higher too? Wouldn't you somewhere alongthe line say it wasn't worth all the trouble and decidethat you would be ahead by having no operation at all?Also please recognize this fact. When you cast yourballot on Friday, you are not voting for or againstorganized labor, you are voting on whether or not aUnion would work toYouradvantage or disadvantageatthis time,inthis town,inthis plant.If you vote against the Operating Engineers, theywon't die out of existence-but if you vote against theThis speech is not alleged as a violationThe foregoing regarding Echlin's address to the employees issummarized from the testimony of Tmcknell and Eardley, whosetestimony in this respect was uneuntroverted in any manner bythe Respondent Accordingly, t accept it AUTOMOTIVE CONTROLScompany, youmay see ACCprofit picture go frombad to worse.We can'tsurvive with continued lossesincreased by wage demands that we can not afford tomeet at this time.With this letter and Echlin's speech of only 2 daysbefore as background, Mancheski gave his talks to theemployees. Mancheski gave his speech to four separategroups of employees on March 23 and 24 after writing thesame completely and practicing the delivery thereofbefore others in the Respondent's managerial hierarchy.Although several employees testified that Mancheski didnot deliver his talk from the written matter he carried andMancheski admitted that he did not deliver the talk wordfor word, I find, nevertheless, that as he delivered it, hisspeech was substantially as written and without materialvariation as to content or import."' Cogent portions of thisspeech, the full text of which is attached to this Decisionas Appendix B, follow.Mancheski told the employees assembled that theRespondent was a young business which was like a baby towhich any sickness could be fatal. A union would cause somany problems that this infant business could be hurt. Aunion must cause conflict to justify its existence. TheRespondent has lost money in all but 1 month of itsexistence. If the Union caused problems and strikeswhich, in turn, could cause present and prospectivecustomers to buy their voltage regulators elsewhere, it wascertain that the business would not be profitable.Then Mancheski went on to tell the employees thenumerous ways in which, he claimed, the Union had beendishonest with the employees in its campaign. He statedthat the Union lied when it said that Federal law prohibitscollection of fines by unions; when it said that assessmentscould be levied only by members' votes and yet, at thesame time, the Union's constitution said otherwise. TheUnion lied when it said that the Respondent may hideprofits when in truth Respondent had lost one-halfmilliondollars in the operation of the plant. Additionally,Mancheski stated that the Union had lied in still anotherinstance when it told the employees that the Respondentcould not lay people off if the Union were voted in.Mancheski said "We can and will, if necessary, union orno union."Mancheski further stated that the Union lied when itsrepresentative said that Automotive Controls could notmove if there were a union in the plant. He stated "We canmove any plant at any time it proves to be an undesirableplant location, whether thereis a unionpresent or not."He added that these were the reasons why theemployees should vote against the Union because of theUnion's lies to the employees, and that the Union used"Hitler-Goeble" tactics oftellinglies often enough sothat people will begin to believe them. He emphasized thatthe Union's primary weapon was to create unrest andmistrust. Then he stated:... a vote for aunionis a vote that you want to work ina plant where you don't know from one day to the nextwhat kind of artificial trouble theunionofficials willgenerate to prove to you how well they are lookingafter your interests. If you want to workin a plantwhere you can be continuously upset, can make no12Although both Eardley and Tincknell took notes at theseparate sessionswhich they attended, I conclude that much ofthis brief note taking constituted impressions rather than exact455plans because you don't know if you will lose a monthor two's income because some power happy unionofficial wants to throw his weight around, a plant inwhich it is possible that physical violence andcoercion could take place on the part of the unionmembers, where they could call a strike, a plantwhere you are constantly upset, if this is what youwant, then you should vote for a union.Mancheski continued to the effect that the employeesand the Respondent working together without a unioncould overcome the remaining problems which werelargely the result of the plant having grown too fast. Heremarked that the Respondent wanted to do anything itcouldtohelptheemployeesbutneeded theirwholehearted cooperation without the help of the Union.But Respondent first of all had to make a profit. Then heasked the employees to help them achieve the goals thathe set forth because this was in their best personal interestand asked them to take the first step in that direction byvoting "No Union."2.Concludingfindings regarding interference,coercion,and restraintUpon the facts as set forth above, I conclude and find asfollows:a.By telling employee Jessie Castorena on January 18,1966, that he was aware that Castorena had been attendingunionmeetings, Plant SuperintendentWesley Lorenzcreated the impression of surveillance of Castorena'sunion activity and the union activities of other employees.By this statement Lorenz also was obliquely interrogatingCastorena regarding her union activities. Additionally, inthe same conversation, when Lorenz stated that he did notwant the employees to be sorry for something they did andat the same time told Castorena that if the Union came inand asked for wages higher than the Respondent couldafford the plant would be moved, Lorenz impliedlythreatened reprisals.All of this foregoing conduct ofLorenz constituted violations of Section 8(a)(1) of the Act.b.When on or about February 24, Tool and DieDepartment Foreman David Bredbury told employeeRaymond Ross, during the discussion of Ross' periodicreview, that Bredbury had heard that Ross was a unionorganizer, Bredbury unlawfully created the impression ofsurveillanceandalsoindirectlyinterrogatedRossregarding the latter's union activity. All of this was inviolation of Section 8(a)(1) of the Act.c.When, on February 25, Respondent's PresidentMancheski asked employee Melvin Karstetter how thelatterfeltabout the Union, Mancheski unlawfullyinterrogated Karstetter in violation of Section 8(a)(1).d.When, on March 3, Production Supervisor Al Sackasked employee Mary Eardley how the latter felt about theUnion, Sack unlawfully interrogated Eardley in violation ofSection 8(a)(1).However, I find too ambiguous to have constituted athreat of reprisal or a promise of benefit Sack's statementtoEardley that "given time she would see a lot ofchanges."e.On March 24, Subassembly Supervisor Art Tull andControl Supervisor Norman Chambers, in a conversationreproduction of the contents of the speech as deliveredAccordingly. I credit Mancheski's testimony to the effect that lie'"c the speech substantially as it was written 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith employee Suzie Hugo, told Hugo to ask a questionregarding the results of an impasse in negotiation at theunion meeting to be held that night. They thereby createdthe impression of surveillance in violation of Section 8(a)(1)since the meeting had not been announced. On the sameday, and on the following day, Tull and Chambers askedHugo what the latter thought the Union could do for her.This constituted unlawful interrogation.Also,whenChambers told Hugo he kept a list of those employeeswhom he felt would vote "no" or "yes" in the election, he,in effect, threatened Hugo and also created the impressionof surveillance in violation of Section 8(a)(1).f.When, on March 24, Supervisor Tull distributed the"VoteNo" signs, he violated Section 8(a)(1) in thatemployees were thereby impliedly threatened that if theydid not accept the signs they would possibly be visitedwith reprisals. It also constituted a form of interrogation,the purpose of which was to discover the employees'prounion or antiunion sympathies.However, regarding Tull's presence when employee JimHorner passed through the plant with the "Vote No" sign,I find plausible and accept Tull's explanation that he didso to stop Horner and order the latter to desist.g.When, on March 24, Supervisor Sack askedemployee Reynolds what the latter thought of the "unionmess," Sack unlawfully interrogated Reynolds in violationof Section 8(a)(1).h. I do not find violative the incident involving ForemanDavid Bredbury and employee Melvin Karstetter onMarch 24 which resulted in Karstetter being sent home. Ifind that Karstetter was not sent home for refusing toattendMancheski'sspeech,butratherfortheinsubordinate manner in which the refusal was offered. Incoming to this conclusion I do not find it necessary todecide whether Karstetter was obliged to attend thespeech which was made on companytime. 13i.Ifind that Supervisor Chambers' statement onMarch 25 to the effect that employee Sharon Brant hadbetter change her mind (regarding her union sympathies)to be a threat of reprisal, and therefore violative.Icome now to the preelection talk given to the severalgroups of employees on March 23 and 24 by PresidentMancheski. A reading of that talk, which is heretoforeparaphrased and quoted in part, leads me to conclude that,standingalone,the talk would constitute very strong but,nevertheless, protected employer propaganda within themeaning of Section 8(c) of the Act. However, thedistinctionbetween that which is a protected andpermissibleantiunionutteranceand that whichconstitutes coercion proscribed by the Act does not alwayspresent a glowingly bright line. And when this linebecomes very thin, as it does here, the subjectmatter inquestion cannot be considered in a vacuum but must bestudied in the context of surrounding events.Thus, I note Echlin's speech given 2 days before theMancheski talks in which Echlin noted that the money toestablishtheplantcame from sources outsideIndependence, that employees could not be loyal to theCompany and the Union at the sametime,thatadditionalmoneys which the Respondent might be forced to pay forwages would result in direct conflict with the employees'job security.Then,inanswerto employee Eardley'sINor do I find any violative conduct in the incident occurringon March 24 involving Supervisor Sack and employees Bryantand Baker, the facts of which I have not heretofore set forth. I findquestion whether the plant would be moved if the Unioncame in, Echlin stated,"Not as long as it continues tooperate on a profit-margin."[Emphasis supplied.]I also consider the Respondent's letter to its employeesofMarch 24 which contained, among other things, thequestion, "Can this plant at this time in its life afford theadded cost and turmoil the Union can cause and stillsurvive?"This letter also emphasizes that only profits wouldinsure the plants staying in business and that higher ratesof pay were in direct conflict with job security.This, then, was the background context in whichMancheski'sspeechwasdelivered.Inhistalks,Mancheski stated that unions always cause troublebecause they must do so to justify their existence, and thata plant in its infancy could, like a baby, be stricken with afatal illness.Mancheski went on to say that profits weremade only in a single month of the plant's existence andthat if strikes occurred the plant could lose customers. Atthe end of the speech Mancheski, in answer to anemployee's question, stated that other communitiescontacted Respondent regularly asking the Respondent tolocate its plant in those communities and pay $1.25 anhour.Considering all of the foregoing, I adopt the contentionof the General Counsel that the Respondent's entireantiunion campaign, especially Echlin's speech and theRespondent's letter to the employees on March 24, wassufficient to thrust Mancheski's speech over the narrowline from protected free speech into the area of proscribedconduct. As noted by the General Counsel, Mancheski'sspeech became a syllogistic threat that the plant wouldclose if the Union came in. This is so because the mainforce of Mancheski's speech, in the background in which itwas delivered, was that a plant that loses money mustmove, unionization will cause the plant to lose money, and,therefore, if the plant is unionized it will move.Accordingly, I conclude and find that Mancheski's talksconstitute, at the least, a not very heavily veiled threat thatthe Respondent would move its plant if the Union were tobe successful in its campaign. Such a threat clearlyinterferes with employees' Section 7 rights and, therefore,constitutes a violation of Section 8(a)(1) of the Act.C. Discrimination1.The failure to raise Ross' wagesIhave heretofore described the incident involvingemployee Ross and Supervisor Bredbury. As heretoforefound, during discussion of Ross' periodic review byBredbury on or about February 24, 1966, Bredburymentioned to Ross that he had heard that Ross was a unionorganizer being paid by the Union. Ross denied thiscategorically to Bredbury and stated that he had attendedonly twounion meetingsand that he had never beencontacted personally by the union representative and thathe had never contacted any one on behalf of the Union.During this interview, Bredbury handed Ross a periodicreview slip which read in part:This is a six month review due 2-24-66, one and one-halfyearscompleted, satisfactoryperformancethis incident it, be no more than an instruction by Sack to theemployees to attend a speech on company time AUTOMOTIVE CONTROLS457during the last six months. Some difficulty incontrolling conversation around the factory.During this review, Bredbury informed Ross thatBredbury did not make an effort to get Ross a raise duringthat particular review period because Ross was alreadyreceiving the highest wage paid by the Respondent.Bredbury added however that he was attempting to havethe entire departmental pay scale raised.When Ross saw the remark concerning the allegeddifficulty in controlling conversation around the factory,Ross discussed this with Bredbury who informed Rossthat several supervisors had also complained about Rosstalking too much. Ross thereupon explained to Bredburythat a great proportion of Ross' work consisted of work outon the productionline inadjusting and fittingmachinesand that most of the talking that he had done with otheremployees was with regard to this work.Ross testified that he had never received anyreprimands for talking prior to this period of February 24,1966, and that in fact none of his work habits or his mannerof going about his job had changed since the last periodicreview of August 24, 1965, which commented that Rosswas a versatile cooperative diemaker who was willing tolearndifferentmethodsand in which Bredburyrecommended that Ross' pay scale be increased.On June 2, about 3 weeks before the hearing herein,Bredbury and Ross had a further conversation followingBredbury's announcement to the men in the shop that thetop scale in the shop had been raised to $3.17 an hour fromthe $2.90 an hour which Ross had been receiving as the toptool-and-die maker in the department. Upon Ross' request,Bredbury told Ross that he would see what he could doabout getting Ross araisein wage rate. In Ross' presence,Bredbury called themainoffice in Branford, Connecticut,with regard to obtaining for Ross a wage increase. Rosscould not hear the conversation because of the noise in theshop. A day or two later Ross asked Bredbury whether thelatter had had any success and Bredbury answered Rossto the effect that he could not get him any more moneybecause he was talking too much in the plant. Then, later,Bredbury told Ross that he could not get any more moneyfor Ross because word had gotten to Respondent's higherofficials that Rosswas a union organizerand being paid bythe Union. Bredbury further told Ross, that as a matter offact, Bredbury was told to give Ross three white slips anddischarge him. According to Ross, white slips werewarningnotices that an employee was not performingproperly.Thereafter all employees in the tool and diedepartment receivedraisesbut Ross did not. Bredbury didnot give Ross any white slips and at the time of thehearingRosswas still inthe Respondent's employ."Evenassumingthat one of the reasons that Ross did notreceive araise in wage rateswas because Ross had beentalking too much in the plant, certainly, from Bredbury'sown declarations, one of the reasons why Ross did notreceive a wage-rateraisewas that higher company officialsbelieved that Ross was aunionorganizer and was beingpaid by the Union. Under these circumstances, and in thelightof the Respondent's expressed opposition to theunionizationof its employees, I conclude and find thatRosswas refused a wageraisebecause of theRespondent's belief that Ross was a union organizer andactive in the Union's behalf during the Union's campaignto organize the Respondent's employees.Accordingly, thefailure to give Ross a raise was, at least in part,discriminatorily motivated.Suchconduct,on the part ofthe Respondent,is clearly violative of Section 8(a)(3) of theAct. Iso find.2.The discharge of Nedra RoseNedra Rose was employed by the Respondent onDecember 7, 1965. During her entire employment with theRespondent she worked in the subassembly departmentwhich fabricates the parts that are assembled in the finalassembly department to make the voltage regulatorswhich are the chief products of the Respondent. Rose wassupervised during her entire employment by Foreman ArtTull and Group Leader Kenneth Whitson. Also, during thistime, until the date of the representation hearing onFebruary 8, 1966, at which Rose testified, she worked on anumber of differentmachines in the subassemblydepartment. Some of these jobs were on "standard" andsome were not. A job which is on "standard" is one forwhich there is incentive pay after reaching 100-percentproduction which is the minimum production expectedfrom employees on that machine. Noteworthy in Rose'swork experience is the fact that she was changed frommachine to machine and, according to Rose, was able to doher work on all of these various machines some of whichshe worked on for only a few hoursat a time.Rose was interested in the Union from the inception ofitscampaign at the Respondent's plant. Thus, from theinitialdate of the Union's organizational efforts sheattended all but one of the union meetings. Rose alsocarried union authorization cards with her and althoughshe did not actively solicit, she gave cards to individualswho asked for them.On February 8, the date of the representation hearing,Rose was told to proceed to the lunchroom by her foreman,Art Tull. When Rose arrived at the lunchroom there wereseveral other employees already there. They were told thatthe Union had sent for them and wanted them at thehearing but that they would have to furnish their owntransportation.When they left, Supervisor Wesley Lorenztold them that it would not be necessary for them to clockout.At the representation hearing Rose was called upon totestify with regard to the supervisory status of certain ofthe individuals who worked in theplantfor the purpose ofdetermining their eligibility to vote in the forthcomingelection.The day after she testified, Rose was working at herworkstation whenForeman Art Tull approached her andasked why she had put down on her timecard that she hadbeen to the hearing. Tull then brought the timecard toRose and told her that she would have to erase it. WhenRose refused to erase the remarks, Tull erased them infront of her and clocked her out for the day before. Herefused to give her credit for the time that she was at thehearing.Tull told Rose that she had not helped theCompany and that he did not feel that the Company shouldpay her." From credited testimony of Raymond Ross AlthoughBredbury denied the earlier incident on February 24, to whichRoss testified and in which Bredbury told Ross that he had heardthatRoss was a union organizer and beingpaid by the Union,Bredbury,in testifying,did not deny any of the other matterswhichRossrelatedand,accordingly,IcreditRoss'uncontroverted testimony. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome time before the representation hearing, Rose hada conversation with Thornton,the plant manager. Sheasked him where he received his answer to the question onthe bulletin board regarding whether employees could bedischarged for talking about the Union on company time.She informedThorntonthat the question had been herquestion which she asked at a union meeting. Mrs. Rosemade it very clear that she was in favor of the Union andtoldThornton"Ithought the Union could help theCompany and the employees."Also, atthe hearing Rose had a conversation withmanager of operations,Green,concerningworkingconditions in the plant.On the dayafterRose testified at the hearing, inaddition to the incident regarding her timecard set forthabove, she was busy operating a screwdriver machine towhich she was assigned.The operation of this machineinvolves two steps.The firststep, known as crimping, isperformed before thescrew, for which thescrewdriver isbasically used, is inserted.If there is no one extra to help,the individual running the screwdriver has to crimp herown parts.Rose had done this for a while on the day inquestion and had been crimping a box of parts when BettyWade, another employee, who operated the stakingmachine located next to the screwdriver,came over to runthescrewdriverwhileRose finished the crimping.However, the counting device on the screwdriver was notworking properly and was not giving an accurate count ofparts. Since this machine was on standard,Rose wanted toget an accurate count of her parts for payroll purposes.She therefore took a box of parts to Kenneth Whitson, hergroup leader, and asked the latter to weigh her parts forthe count.When Rose asked Whitson to weigh the partshe immediately left and wentdirectlyto Foreman Tull'sdesk. Before that Rose explained to Whitson that Wadewas running this screwdriver and that Rose needed theparts weighed because the counter was not operating.AccordingtoRose,Whitsonhad givenhis permissionnumerous times for Betty Wade to movebackand forthbetween the two machines because there was not someonecontinuously working on the screwdriver.AfterWhitsonwentto Tull's desk,Tull returned with Whitson and toldWade and Rose that there were to be no moreunauthorized job changes,Tull explained that Whitsonhad told him that Rose and Wade had been makingunauthorized job changes.Rose did not understand thisbecause with Whitson's permission she had had Wade runthe screwdriver while Rose crimped many times before.Rose denied emphatically that she changed her job at all.Wade supported Rose in this position.They bothcontended that they were doing the jobstheyhad alwaysbeen assigned to. As a matter of fact,Rose deniedemphatically that she ever worked on the staking machinenor did she know how to perform that operation.AfterTull told Rose not to make any unauthorized jobchanges, he asked her to proceed to the lunchroom whereTull reviewed Rose's percentage records. He did not haveher percentage figured for the last 2 weeks, however.When Tull told Rose that she was doing too much talkingshe denied this. Tull also informed Rose that she wasrunning below 100 percent,that she was being paid for 100percent, and that the Respondent expected 100-percentproduction from her. Rose then asked Tull for herpercentage that she had reached for the 2 weeks prior tothe interview to show Tull that in that period herproduction percentage had been much improved. Sheexplained this by reason of the fact that prior to that shehad injured her finger which considerably slowed downthework of operating any machine to which she wasassigned. Tull then figured out Rose's percentage for thelast 2 weeks prior to the time he spoke to her and thepercentages came to about 101 or 102 percent.Rose testified without contradiction that at one timeTull told her that she was doing about average of what wasexpected of a new employee.This was after he had figuredher percentage out for the last 2 weeks. Then, Tull toldRose that she was spending too much time away from herwork station.Rose answered that the only time she left herstation was to go to the restroom and she offered to clockin and out when she used the restroom.Tull answered thatRose was talking in the aisles.In addition to her union activity heretofore set forth,Rose asked questions at several of the speechesgiven bythe Respondent's officials.For instance,on February 17,1966,Respondent'smanager of operations,Robert M.Green, gave a speech after which there was a question andanswer period.Rose asked questions about union finesand assessments.Rose also asked how many plants theCompany owned and whether it had recently purchased awire plant.Rose testified that she did not ask the mostquestions at that meeting.As noted above, on February 26, President Mancheskigave a speech at the end of which Rose asked a number ofquestions,among them whether the Respondent wouldmove the plant if the Union were voted in. After Rose hadasked a number of questions, Mancheski told her to letsomeone else ask questions.When no one else did, andRose raised her hand again,Mancheski turned backed toher and in a laughing manner said "Well we are back toyou again."While Rose asked more questions than anyone else didat the Mancheski speech, it was further brought out thatboth Tincknell and Eardley asked questions. Neither ofthese employees was discharged.On March 3, at approximately 3 p.m., Rose approachedForeman Tull and informed him that one of the employeeswas leaving and that this employee's job would be open onthe following Monday. Rose asked if she could be put onthat job and left on it for 2 or 3 weeks so that she could begiven a chance to show what she could do at a job fromwhich she was not being moved constantly. This way,explained Rose, she could make her incentive pay whereas she could not make "standard" on half of the jobs towhich she was assigned because she was never permittedto be on one job long enough to get used to the machineand to develop proficiency of operation. Tull answeredthat the jobfor which Rosehad put in a request had notbeen spoken for and that Rose could have a try at it.Rose then returned to her work and worked until about 5minutes before quitting time when Tull approached herand asked that she proceed with him to the lunchroom. Inthe lunchroom Tull handed Rose her termination papersand discharged her. When Rose asked for an explanationTull told her that she went from the screw machine to thestaking machine without permission.Rose again denied toTull that she had ever run the staking machine at any time.When Rose finished explaining this Tull said that it did notmatter, and pointed out to Rose that on the terminationsheet it was noted that Rose spent too much time awayfrom her work station,that Rose talked too much,and thather work was inadequate.Actually,the remarks on thepersonnel transactionwhichRosewas given as adischarge sheet stated as follows:Released probationary employee. Below averageemployee in performance,efficiency,and versatility. AUTOMOTIVE CONTROLS459No potential to improve evidenced after personal talkwith employee. Spends excessive time away from herwork stationMade unauthorize job change withanother employee. Verbal warnings of above ruleinfractions produced no improvement. Still away fromwork station excessively.Inconnectionwith the foregoing quotation, Tulladmitted on cross-examination that Rose did, in fact, havepotential that would equal that of any other employee. Tullfurther admitted that neither BettyWade nor MaryHymer, the two other employees discharged at or aboutthe same time as Rose, had the potential possessed byMrs. Rose.With regard to the job change, Betty Wade testified thatneither she nor Rose made any unauthorized job changeand that at the time Whitson complained to Tull of thealleged job change, Wade was merely performing thescrewdriver operation while Rose was doing the crimping.Thiswas in accordance with instructions given herpreviously by Whitson.RobertM.Green,operationsmanageroftheRespondent, testified that a probationary employee is, inessence, on trial to prove that he or she will become asatisfactory employee for the Company to retain as apermanent employee. This trial period lasts for the first 3months of employment. These employees do not enjoy anyfringe benefits and they have no rights as far as layoff orseniority or other normal employee rights with regard toretention of position are concerned. The probationaryperiod is used for the purpose of deciding whether anemployee possesses the capability, the attitudes, theskills, and application to the job to warrant retaining suchprobationaryemployeeasapermanent employee.Therefore, probationary employees are closely watched tojudge whether they are satisfactory performers to beretained as permanent employees. During the time that anemployee is on probation he may, for any number ofreasons, simply be released. This release is different fromdischarging a permanent employee Nedra Rose neverbecame a permanent employee because she was releasedfrom her probationary employment prior to the expirationof the 3-month probationary periodGreen further testified that Rose was released only afterGreen had reviewed the reasons for her termination withRose's foreman, Art Tull. First they reviewed Tull'srecords of Rose's production efficiency. Then theydiscussed Tull's impression of Rose's application to herwork and whether Tull felt that Rose was really applyingherself or whether she was spending all of her work time ormuch of her work time away from her work station.Greenfurthertestifiedthatheattendedtherepresentation hearings and knew that Rose testified buthe also knew other employees who were excused to testifyfor the Union on that day. Nevertheless none of the otheremployees was terminated or discharged.Green in testifying also discussed Tull's writtenefficiency records concerning all employees for each dayworked. Pertaining to Rose, this written efficiency showeda pattern of generally low efficiencies meaning that Roseproduced generally below standard or below 100 percent.After examining these records and after discussing thematter with Tull, as well as Rose's unauthorized jobchange which Tull informed him about, Green supportedTull's recommendation that Rose be released. Greenpointed out that two other hourly probationary employeeswere released from the subassembly department in whichRoseworked about thesame timethatRose wasdischarged. These individuals were Betty Wade and MaryHymer. In their cases,as inRose's case, Tull'srecommendation for dischargewas discussed andapproved by Green. Green admitted that during hisconversation with Tull prior toRose'sdischarge theydiscussed the fact that Rose had injured her finger on amachine and that her efficiency therefore might have beenaffected by such injury. However,this was discounted as areasonfor her low efficiency.Tull's testimonyin the mainsupported the testimony ofGreen. Tull further testified there are a number ofcriteriathat heuses in evaluatingemployees. Among them areefficiency,general attitude,work habits,generalhealth,and appearance. He alsotestifiedhow efficiency ismeasuredinsupporting the testimonyofGreen.Efficiencies are measured daily and Tull keeps a dailyrecord of the employees' efficiencyin the subassemblydepartment. Although such record isnot required of asupervisor, Tull keeps one so that he will have aninstantrecordand an instantreferenceregardingeach employee.He usesthese records for permanent employeesas well astemporary employees. He alsotakes into considerationthat inmoving from job to job an employee may not workup to the level of his abilityat any particularjob because ofthe changes. However, by averaging out the efficiencyratingshe is given a very good idea of how each employeeis progressing.With regard to Nedra Rose, with the exception of abouta week and a half, her efficiency was below 100 percent inaverage and, furthermore, instead of a general increase asweeks progressed, Rose's efficiency decreased and heraverage declined. This, according to Tull, was the reasonhe spoke to Nedra Rose about her efficiency on the dayafter she testified at the representation hearing, which wasthe same day that Rose allegedly made the unauthorizedjob change. Tull admitted that he did not see theunauthorized job change made but accepted Whitson'sreport thereof. When Tull spoke to Rose about her recordsin the lunchroom he pointed out to her, beside herefficiency ratings, the fact that she was away from hermachine too much and that she was talking too much inthe plant. In fact, two other employees had complained toTull that Rose was talking too much to them while theywere working. He informed Rose that if she would spendmore time at her work station and concentrate more on thework that she was doing and desist from some of thetalking she could bring her efficiency up 100 percent.Nevertheless,despitethistalkwithRose,herconversations with other employees and her absencesfrom her work station increased rather than decreasedduring the period after he spoke to Rose. Asa matter offact,Rose's absences from her work station became sonoticeable that after the complaints of other employees,Tull kept notes on how manytimesRose had been awayfrom her workstation.Tull further stated the reason hetalked to Rose on the day he did talk to her was because ofWhitson's report to him of the unauthorized job change.By that time he thought it was necessary to discuss withRose her work attitude, her work habits, and her efficiencyin order to get her to do more efficient work.Tull realized that Rose's probationary period would endonMarch 7, 1966. He, therefore, observed Rose moreclosely than he ever had before. During this last period oftime Rose was continually away from her workstation.The result of the records kept on this absence from work -station showed that Rose was away from her work stationfar to frequently. Thus, over a period of 3 days while he 460DECISIONSOF NATIONALLABOR RELATIONS BOARDwas observing Rose there were 15 times, aside from herregular breaks and her lunch period, that Rose was awayfrom her workstation.These days were February 28 andMarch 1 and 2. The reason Tull recorded the number oftimes Rose was absent from her work station during theselast 3 days before she was terminated was because Tullwanted to verify what he already arrived at in his mind;namely that Rose was not paying sufficient attention to herwork. However, he did not want to release her until he wascertain of her attitude. Also, with regard to the job change,Tull stated therewas an absolute standingrule on jobchanges which is that no employee shall move withoutauthorization from a group leader or a foreman. This,according to Whitson's report to Tull, was violated byRose.With regard to the final date of discharge, Tull admittedthat just before Rose was released, Rose asked Tull abouta job that was coming up on a machine in the subassemblydepartment. Tull told her that at this particular point oftime no one had asked for that job but when it came timeto fill the vacancy he probably would give her a tryout at it.However, in thinking it over he did not feel that she wasthe type of person they wanted to make a permanentemployee because of her low efficiency and work habits.When Tull released Rose -on March 3 he explained toher why she was being released. He handed her a copy ofthe termination sheet and gave Rose the same reasonsorally.With regard to the number of moves made by eachemployee from machine to machine, Tull testified thatRose was not moved more than anyone else in thedepartment. This Tull demonstrated by identifying anexhibit, which in the last column on the page, showed theaverage numberof jobs per day worked on by each of theprobationary employees in the department during theperiod that Rose was employed. This record, if accepted,shows that Rose's rate of moving was just about the sameasmostof the other probationary employees. Thesefigures were compiled from Tull's record book and showthat the average figure of jobs worked on per day in thedepartment by probationary employees was 1 40, whereasNedra Rose's average was 1.34. Thus, if accepted, thisreport will show that Rose actually fell slightly below theaverage of the rest of the employees as to the number ofjobs she was transferred to each day.It should be noted that also introduced by Respondentwas Tull's compilationof Rose's efficiency ratings whichdid not reach or exceed standard except on a very fewdays. In fact, on most of the days that she worked, Rose'sefficiency standard was well below the 100-percent mark.There were, however, 11 times from December 7 to andincludingMarch 2 that Rose's efficiency was up tostandard or above standard. For the balance of the timeher efficiency record percentage was below standard.However on cross-examination Tull admitted that therewere permanent employees whose efficiency ratings wereless than 100 percent.Tull sought to explain this by statingthat these conditions existed because of certain failures onthe part of the Company to reset the standards,inasmuchas they were not correctly set to begin with.Whitson testified that he had the opportunity to observeRose'swork performance,inasmuch as he worked in thesame department and was Rose's group leader,and thatfrom his observation Rose spent a great deal of timetalking and that she was away from her work stationseveral times duringthe day.He also indicatedthat fromhis observation she was away from her work station morethan other employees in the department. As a matter offact,Whitson remembered one dayin particularwhen Tullwas away, and he noticed that about 12:10 p.m. Rose lefther work station and did not return until 12:35 p.m.In addition to all of the foregoing, the record is devoid ofany evidence to indicate that any member of managementorsupervisionevermentionedanything toRoseconcerning her union activities. Nor is there any evidencein the record to indicate that she ever accused anyone inthe Company of discharging her because of her unionsympathies or activities. On the contrary, Rose admittedon cross-examination that when she was released she toldTull that she was going to fight the discharge because ifshedidnot it would prevent her from drawingunemployment compensation for 5 weeks and that shewould go to any lengths to keep from being disqualified.Counsel for the General Counsel maintains that thereasons given by the Respondent for Rose's release aremere pretext and that Rose was discharged because of herunion activity.The Respondent contends that Rose wasdischarged solely for the reasons advanced in herdischargenoticewhich,insum,were that Rose'sperformance during her probationary period did not meetthedesired standards for making her a permanentemployee.In seeking to establish that Rose did not meet thenecessary standards, the Respondent maintains, on thebasis of the testimony of Green, Tull, and Whitson, thatRosewas atemporary employee who, under theRespondent'smethod of operation, may be merelyreleasedascontrastedwith discharge of a regularemployee. Yet, analysis of the testimony leads to theconclusion that the only real difference between aprobationary employee and a permanent employee is thatthe latter receives fringe benefits, for example, seniorityrights.Also, on cross-examination,Tull admitted thatsome permanent employees who are retained maintainefficiency averages of less than 100 percent. In contrast,Rose was allegedly released for failing to maintain suchaverage. The explanation given by Tull for the reason thatthe permanent employees were not discharged was thatthe standards were not evaluated properly in the case ofthe permanent employees. Tull gave no specific examplenorwas any specific example proffered by anyRespondent witness. Accordingly, I can only conclude thatby its own testimony Respondent expects more efficiencyfrom the probationary employees who are relativelyinexperiencedattheir jobs than from permanentemployees who are experienced. I cannot accept this.Respondent further maintains that Rose's efficiencywas consistently low as were her general performance andher versatility. Yet, Tull, on cross-examination, admittedthatRose had potential equal to that of any otheremployee. What, then, caused Rose's low efficiency?Certainly, changes from job to job, sometimes severaltimesaday,could decrease the efficiency of anexperienced hand, no less a new employee's learning thework.But, in connection with its contention that Rose waschanged no more than other employees, Respondentintroduced,as noted,figures showing the average numberof jobs performed by Rose and other probationaryemployees working during approximately the same period.If accepted at face value these figures would establish thatRose was changed no more than any other employees. Yet,these statistics become somewhat suspect in view of thefact that Betty Wade testified, and I credit her testimony,thatWade spent most of her time on one machine. AUTOMOTIVE CONTROLS461Moreover, Tull admitted on cross-examination that MaryHymer,anotherprobationaryemployeewhowasdischarged, spent a substantial amount of time working ata single operation. Additionally, Respondent did not offerany efficiency ratings for the other employees whosenames appeared on the exhibit which demonstrated theaverage jobs per day. Therefore I find the exhibit inclusiveas to the point for which it was introduced.As noted above, the Respondent also introduced intoevidence an exhibit which purported to show thepercentage of efficiency for Rose from December 7through March 2. This exhibit shows that for the most partRose's efficiency was less than 100 percent with theexception of several days. However, even taken at facevalue and disregarding counsel for the General Counsel'sargument that the figures contained on this exhibit areerroneous, the exhibit does not in any manner showcomparisons between Rose's efficiency percentages andthose of other employees similarly situated. Nor is thereany testimony showing such comparison. Therefore,standing alone, the figures have no meaning since there isno measure of comparison to show that Rose was lessefficient than any other employee with her experience andwith the number of job changes Rose encountered.I find, therefore, that Respondent's exhibits as to Roseare inconclusive at best.There remains the testimony, chiefly of Tull, that Rosewas not only inefficient, but talked to other employeesexcessively on worktime and was too frequently absentfrom her work station. Whitson's testimony supports thatof Tull. Rose, on the other hand, categorically denied thisand in her testimony stated that she was absent from herwork station no more than any other employee. Nor didshe talk any more than other employees. This, then,resolves into an issue of credibility.In disposing of the same, I note that Rose was notreprimanded or even reminded of her alleged deficienciesincomportment until the day immediately followingRose's testifying at the representation hearing. Moreover,Tull admitted that the two employees who complainedabout Rose's talking, neither of whom were called totestify, complained of Rose's talking about the Union.I conclude, from the foregoing, that there is some truthinbothRose's testimony and the testimony of theRespondent's witnesses. I find that Rose's denials wereexaggerated and that in her enthusiasm for the unioncause she did, indeed, interfere to some extent with herwork and the work of others. However, this was not madean issue until Rose made her union views known and untilshe testified at the representation hearing. This testifying,together with the Respondent's admitted knowledge ofRose's union activities with regard to the questions sheasked after the speeches given by the Respondent'svarious officials, and her conversations with Green andThornton, became the turning point at which theRespondent for the first time decided to call these mattersto Rose's attention and thereby gave them significance.I also find an absence in the record of any showing thatany of the Respondent's supervisors kept records of thetimesthat any employees, other than Rose, were awayfrom their respective work stations. Of course, I do notignore the testimony of Tull that he kept these recordsonly because he wanted to substantiate what he alreadyknew in his own mind; namely, that Rose was not givingsufficient attention to her work. However, in view of all thetestimonyand of all the facts surrounding Rose'sdischarge, I do not find thisexplanationtobe veryconvincing.Respondent further contends that another reason todischargeRose was because of the unauthorized jobchange.Whether this job change actually occurred andwas a violation of the Respondent's shop work rules doesnot seem to me to be particularly significant. If, indeed,Tull received word from Whitson that Rose had changedjobs with Wade and this was a violation of an enforcedwork rule, then even if Rose did not actually change jobswithWade, Tull's action in making this cause fordischarging Rose could not be questioned. However, I notethat Betty Wade was also discharged at about the sametime asRose. She was also a probationary employee.However, I also note that the reason for her discharge, orat least one of the reasons for her discharge,was not thealleged unlawful job change. Accordingly, I hold and findthat the alleged job-change reason for Rose's discharge is,like so many of the other matters heretofore discussed,without any great significance.The Respondent contends that as others who testified atthe representation hearing are still employed,Rose'sdischarge could not have been discriminatorily motivated.I, nevertheless, conclude that this is not persuasive in viewof all the other facts of the case. Rose was sufficiently wellknown to the Respondent by reason of her conversationwith Green and Thornton, by reason of her questions at theGreen and Mancheski speeches, and by reason of hertestifying on behalf of the Union at the representationhearing to have been considered by the management of theRespondent as a union leader.It is not necessary in orderto find a discriminatorily motivated discharge that thedischargee be the most important union leader or, indeed,the only union leader. The fact that others were notdischargedwho also were union leaders is also notcompelling in the light of the refusal by the Respondent toraise the wage rate of employee Ross whom theRespondent accused of being a union leader.Thus, there is established, aside from any evidencedirectly connected with Rose, that the Respondent did,indeed,resent union adherence,union leadership, andunion organizing activities on behalf of its employees.These factors, when considered further in the light of theRespondent's commission of other unfair labor practicesas heretofore set forth, lead to the conclusion that Rosewas, indeed,dischargedforherunionactivities.Demonstrationsby an employer ofantiunionismare highlysignificant factors for evaluation in determining motive fora discharge.'' Accordingly, while good cause may haveexisted as a basis for a discharge in Rose's case, I am,nevertheless, convinced and I find that had Rose not beenactive on behalf of the Union, and had her prounionadherence and sympathies not come to the attention ofRespondent's officials,Rosewould not have beendischarged.Having so found I further find that because thecampaign against Rose stemmed from the date that shetestified on behalf of the Union at the representationhearing, that her discharge was also motivated byresentment for her testifying at such hearing.Accordingly, I find and conclude that by dischargingRose discriminatorily because of her union activity andbecause she testified for the Union at the representation1-1N L R.B v Dan River Mills, Inc,274 F 2d 381,385 (C A 5) 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing the Respondent violated Section 8(a)(3), (4), and (1)of the Act.IV.THE OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONAs noted above, on March 28, 1966, the Union filedobjections to the election in Case 17-RC-4967 Theseobjections were very broadly stated with little specificityand are as follows: (1) promises of benefits and benefits todestroy the Union's majority; (2) threatening individualemployees with reprisals if they voted for the Union; and(3) thirdpartyinterventionbysponsoringand/orpublishingnewspaper advertisements, editorials, andthreats from business and professional individuals of thecommunity.As to Objection 1, I find nothing in the record to supportthe allegation that the Respondent made promises ofbenefit of gave benefits to destroy the Union's majority. Ihaveheretorejectedunder the section entitled"Interference, Coercion, and Restraint" all allegations tothat effect.With regard to Objection 2, I have heretofore found thatthe Respondent had threatened individual employees withreprisals if they voted for the Union and it is unnecessaryfor me to here discuss them again because the Board hasheld on a number of occasions that similar unfair laborpractices which are violative of Section 8(a)(1) of the Act,area fortioriconduct which interferes with the exercise ofafreeand untrammeled choice in an election. tt'Accordingly,upon these findings alone 1 wouldrecommend that the election be set aside.With regard to Objection 3, as stated heretofore, there islittle specificity in the objection as to just what newspaperarticle or articles or advertisements or publications of anykind are claimed to have been objectionable. Nor did theCharging Union, which filed the objections, point this outat the hearing. Neither did it file a brief. Under thecircumstances I can but guess what portions of certainnewspaper publications the Union contends are subject toobjection. Since this is so, I have carefully inspected all ofthe exhibits containing either newspaper editorials ornewspaper advertisements and find one advertisementincluded in the Independent Kansas Reporter, ofThursday, March 24, 1966, the day of the election, to havecontained wording which could possibly be construed ascoercive.This advertisement which covers a full page in theaforesaid newspaper begins with an address "To OurFriends and Neighbors who work for industries inIndependence." It then goes on for three paragraphs tostate, in substance, that the community is very fortunate tohave several new plants located there and that with thewages earned by these people who work for these newindustries they have been able to buy cars, furniture, andhomes. The second paragraph states, in substance, thatIndependence has been successful in getting industry tolocate there because of favorable labor rates plus the finepeople who are willing to work in these plants. Then, itsays, the community offers nothing that these companiescannot get in other parts of the country much closer totheir source of raw materials and much closer to their"'Playskool Manufacturing Company,140 NLRB 1417, 1419,Industrial Steel Products Company, Inc, 143 NLRB 336, 347" Claussen Baking Company,134 NLRB 111,P D Lwaltney,Jr, and Company, Inc,74 NLRB 371markets. The third paragraph talks in terms of the labororganizerswanting to choke off the very thing thatIndependence has to offer industry by threateningdemands that will increase operating expenses of thesecompanies beyond all proportion to profits This paragraphends with the message that the unions are not interested inthe Company or the employees but only in themselves.Following this paragraph is a star printed in the middle ofthe column under which the following wording appears:Believe us when we tell you that any company inIndependence can leave here tomorrow. There is nocompelling reason, legal or otherwise, that saysanyone of them must remain if it is not makingprogressIn view of the fact that the paragraph before the oneabove quoted states that organizers threatened to chokeoff the only thing they had to offer industry by threateningdemands that would increase operating expenses of thesecompanies beyond all proportion to profits, I find that thequoted paragraph contains an indirect and veiled threatthat if the Union comes in the companies involved wouldmove or would probably move from Independence.The advertisement listed signatories whose names arequite meaningless to the reader without explanation. It canonly be assumed that these are townspeople of somestanding. But before this list there appears the following"lets not go back to the times we all experienced after welost Fran and Rilco. Lets keep industry as a vital part ofthe future, not as a memory of the past."I believe and I find that the entire advertisement is, asstated above, a threat that if the Union comes in theindustries would move from Independence. There is noevidence that the Respondent was in anyway connectedwith this advertisement other than the mere happenstancethat its plant is located in the city in which theadvertisement appears. However, the Board has held inelection cases such as this, where objections have beenfiled, that all factors which would make an impartialelection impossible must be considered regardless of theirsource."Accordingly, and without further discussion as to theother items which were introduced into evidence by theobjecting Union," I find and conclude that the foregoingnewspaper article was of sufficient impact upon theemployees to constitute such a threat to them that theywerepreventedfromexercisingtheirfreeanduntrammeled choice in the election which was held on thesame day that the article appeared. This is especially truebecause the city of Independence is an exceedingly smallcommunity.Accordingly, I shall recommend, that in view of all of theforegoing, the election be set aside and a new election beheld at a proper time.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities found to be unfair labor practicein section III, above, occurring in connection with theoperations of Respondent described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend"' Imake no rulings regarding the marked ballot, reward,newspaper violence article, or check-deduction incidentsinasmuch as these were not specifically alleged in the filedobjection AUTOMOTIVE CONTROLS463to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE REMEDYHaving found,as setforth above, that Respondent hasengaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action, set forth below, designed toeffectuate the policies of the Act. One of the more basicrights conferred upon employees by Section 7 of the Act isthe right to freely, and without coercion or restraint fromtheir employer, express their choice in a Board-conductedelectiondesigned to determine the wishes of theemployeeswithrespecttoacollective-bargainingrepresentative. Since it has been found that Respondentinterfered with this right, an order commensurate with theviolations found and designed to assure Respondent'semployees the opportunity to fully and expressly exercisethe rights guaranteed them by Section 7 of the Act isappropriate. However, the General Counsel in his requestfor relief and annexed to his brief has requested certainremedies which are applicable to matters which were notalleged in the complaint or in the objections to the electionherein.He thus refers to the Respondent's allegeddefacing of election notices and locking them in glass-covered bulletin boards, the Respondent's posting ofobjectional photographs, articles, and letters on its bulletinboard, none of which were alleged in the complaint or setforth in the objections to the election. Accordingly, I shallissue an order commensurate only with the findingshereinabove found.Ithaving been found that the Respondent by threats,interrogation,andcreationoftheimpressionofsurveillance, interferedwith, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act, I shallrecommend that the Respondent cease and desisttherefrom.Ithavingbeen found that the Respondent hasdiscriminatorily discharged employee Nedra Rose anddiscriminatorily refused toraisethe wages of employeeRaymond Ross, I shall recommend the Respondent offerRose immediate and full reinstatement to her formerly orsubstantially equivalent position, without prejudice to herseniority or other rights or privileges. I further recommendthat the Respondent restore to Ross the wage rate to whichhe would have been entitled had not the Respondentdiscriminated against him. In addition, I recommend thatthe Respondent make both Ross and Rose whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by payment to each of them asum of moneyequalto that which he or she normallywould have earned from the date of discharge, in the caseof Rose, and the refusal to raise wages in the case of Ross,to the date of the beginning of the payment of the properwage rate to Ross,less netearnings during the said period.Backpay shall be computed with interest on a quarterlybasisinamannerprescribed by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294, andIsisPlumbing & HeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practices hereinfound, including discrimination "which goes to the veryheart of the Act,"'" there exists the danger of commissionby the Respondent of other unfair labor practicesproscribed by the Act. Accordingly, I recommend that theRespondent be directed to cease and desist from in anyothermanner infringing upon the rights guaranteedemployees in Section 7 of the Act."'Upon the basis of the foregoing findings of factand uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Automotive Controls Corp., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section 2(5) of the Act.3.By coercively interrogating employees with regard totheir union activities and sympathies, by creating theimpression of surveillance of the employees' unionactivities,and by threatening employees that theRespondent would close its plant if the Union were to besuccessful in its campaign to organize the Respondent'semployees, the Respondent has violated Section 8(a)(1) ofthe Act.4.By discriminatorily discharging employee NedraRose and discriminatorily refusing to raise the wage rate ofemployee Raymond Ross the Respondent has violatedSection 8(a)(3) and (1) of the Act.5.By discharging employee Rose because Rosetestifiedatarepresentationhearing involving theRespondent's employees, the Respondent has violatedSection 8(a)(4) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is ordered that Automotive Control Corp., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their unionactivities and their attitude toward the Union, creating theimpression of surveillance of union activity, threateningemployees with reprisals including threats to close theplant if the Union were selected by the employees tobecome their bargaining representative.(b)Telling employees that the Respondent is aware ofthe identity of union adherents and ismaintaininga list ofsuch names.(c)Discouragingmembership inLocalNo. 128,InternationalUnion of Operating Engineers, AFL-CIO, orany other labor organization, by discharging any employeefor engaging in protectedunionor concerted activity, bydiscriminatingagainstemployees by refusing to raise theirwage rates for engaging in protectedunionor concertedactivities, or by discriminating against them in any othermannerin regard to their hire and tenure of employmentor any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toform,join, assist,or be represented by Local No. 128,International Union of Operating Engineers, AFL-CIO, orany other labor organization, to bargain collectivelythrough a representative of their own choosing, or toengage in other concerted activity for the purpose of" N L.R B v Entwistle MfgCo 120 F 2d 532,536 (C A 4)=11NJ. R B. v Express Publishing Company,312 U S 426,433 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining, or other mutual aid or protection, orto refrain from any or all such activity.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Nedra Rose immediate and full reinstatementto her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed.(b)Raise the wage rate of employee Raymond Ross tothatwhich he would have received had he not beendiscriminated against.(c)Make Nedra Rose and Raymond Ross whole for anylosstheymay have suffered by reason of thediscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records and reports, andallother reports necessary to analyze the amount ofbackpay due under this Order.(e)Post at its plant in Independence, Kansas, copies ofthe attached notice marked "Appendix A."21 [Board'sAppendix A substituted for Trial Examiner's.] Copies ofsaid notice, to be furnished by the Regional Director forRegion 17, after being duly signed by the Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.22IT IS FURTHER RECOMMENDED that the election ofMarch 24, 1966, be set aside.21 Inthe event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."21 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX BTALK GIVEN TO THE EMPLOYEES OFAUTOMOTIVE CONTROLS CORP., INDEPENDENCE,KANSASbyFrederick J. Mancheski,PresidentMarch 23-24. 1966On Friday afternoon you will be making a veryimportant decision concerning your future and thefuture of this plant. For your sake, I urge you to vote"no" to having a union in this plant. Why do we urgeyou to vote "no"? Because, first of all, this plant is inits infancy.We are trying to build a business here thatisproviding you with a job at pay rates that arecomparable to those in this area. As a young business,we are like a baby and any sickness could easily befatal.We think that a union at this time could causeus so many more problems that they can hurt thisbusiness. We feel this because we know that a union,by its nature, has to create conflict between theCompany and its employees just as they are doing inthis attempt to unionize this plant-so that the unioncan justify its existence and collection of dues.Since we began in the voltage regulator businesshere in Independence, we have lost over a half amillion dollars.We made a small profit in October1965 but since then we have lost money. As Iexplained to you a few weeks ago, we have confidencethat with your complete help we can lick the problemsthat are causing these losses. But if we have to beconstantly paying mote attention to a union who istrying to create problems where there are none orhaving a strike called which could cause some of ourpresent and prospective customers to buy theirregulators from our competitors, you can be sure thatwe will not become profitable. With your help andwithout a union, we feel strongly we can turn thisplant around to a profitable condition this year. Weknow, and I hope we have been able to convince youof our sincerity, that when we have a profitable plantwe fairly share with you in the benefits of aprosperous plant.We need your help to first of all prevent a unionfrom creating more problems and possibly causing usto lose customers; secondly, to reduce our scrap andrejects on parts, sub assemblies and finished voltageregulators; third, to reduce the lost operator time thatwe are experiencing; fourth, to reduce waste time andmaterials in any form; fifth, to keep the union out sothat we can concentrate on solving the problems.We urge that you vote "no" for many reasons. Thesecond important reason is that the union has lied toyou. They say that federal law prohibits collections offines by unions. Yet, their constitution-which weobtained from the U.S. Department of Labor-statesin Article 23,Payment of Fines,sub division 7, sectionf."All fines legally levied or imposed shall be chargedby the financial secretary against the member fromwhom due and must be paid by the member involvedto the financial secretary within 30 days." The unionsaid on March 2 that federal law prohibits collectionof fines. How come their constitution says they canand will collect fines. They further state in theirconstitution, "Members six months in arrears shall beexpelled from membership." Does this union keep aconstitution that is in direct violation of federal law?Why not ask the organizers to explain this one? If anyof you care to see the constitution, we have a copyavailable right here for you to look at and verify this.Now, who is lying?Here are some digests of decisions of the NationalLabor Relations Board with case citations and dateswhich clearly show that the union has deliberatelytold you an untruth. In this case, U.A.W. and theWisconsin Motor Corp. were involved. The N.L.R.B.upheld a union's right to fine a member $100 forexceeding production ceilings established by theunion for piece work. In the next case between theSteelworkers Union-Pittsburg-Des Moines SteelCompany, the N.L.R.B. held that a union wasjustified in suspending an employee from unionmembership because the employees had filed apetition seeking an election to decertify (vote out) the AUTOMOTIVE CONTROLS465union.The union had originally suspended theemployee from membership for 5 yearsin a plantwhere employees had to be members of theunion tokeep their job. Also the union had fined the employee$500 plus the cost of theunion's hearing.The localunionfinally dropped the fine when the internationalunion dictated such action to them upon appeal by theindividual fined but the suspension was enforced ! Ineffect, the individual was denied his right to work bythe union in a plant where he had no apparent quarrelwith the company. The N.L.R.B. said the action of theunion was legal !We urge you to vote "no" for another reasonbecause again the union has lied to you. They say onlyyou can vote anassessment.Yet, their constitutionsays in Article 11 underOther Fees, Taxes andAssessments,Section 7-"Subject to applicable lawother fees, taxes,assessmentsand other charges forobtaining income for the International Union for anypurpose may be increased, decreased, changed oradded from time to time by the General Convention orthe General Executive Board. Again, we quote fromthe union handout of March 2. "Only you by secretmajority vote can causean assessment."Have theseunion people been telling you the truth?We urge you to vote "no" because the union haslied to you in another case. They say that we aremaking high profits in this plant. The facts are that todate we have lost over a half a million dollars. We didmake a small profit in October.The union has lied to you in anothercase.They saythat we cannot lay people off if you votein a union.We can and will, if necessary,union or no union.They say that Automotive Controls cannot move ifyou havea union.We can move any time it proves tobe an undesirable plant location, whether there is aunion present or not.All these specificillustrationsof where the unionhas lied to you should help to convince you that theyare not to be trusted with your welfare, with your joband with your future. Automotive Controls, on theother hand, has everything to lose if we lied to you.We made aninvestmentof over $2,000,000 in thisplant, in its productsand in trainingyou.We aretrying to build something for our future prosperity, aswell as yours. By contrast, the union on the otherhand has invested the time of a few men for a fewmonths. Their whole campaign has cost them verylittlebut they stand to rake in about $20,000 a year,every year, from your payunlessthey raise your duesand get even more.It's this combination of union lies,money grabbing, misuse of union funds, abuse ofunion members and thementaland physicalanguishthatpower made union leaders inflict on theirmembers individuallyor en masse asthey do bycalling senselessstrikes,itisthis combination ofuniontactics that's caused theunionsto decline intheir growth rate, to cause thinking people such asyou to reject unions by a margin of 3 to 1 throughoutourcountry.That,coupledwith40 years ofexperiencein treatingpeople right, has caused theemployees of this company not to be members of aunion by amarginof 9 to 1.If we aren't telling you the truth, we know that youwould vote for aunionat the next opportunity and,frankly, I wouldn't blame you for doing so if we lied toyou.However, the union works on the old Hitler.Goebbels tactics of telling you lies often enough andsoon people begin to believe it. If they tell you thatyou should be unhappy often enough, you will soonbelieve you have justification for being so. Theunion's primary weapons are to create unrest andmistrust. If you vote in a union, you can expect moreof this. A vote for aunion is avote that you want towork in a plant where you don't know from one day tothe next what kind of artificial trouble the unionofficials will generate to prove to you how well theyare looking after your interests. If you want to work ina plant where you can be continuously upset, canmake no plans because you don't know if you will losea month or two's income because some power happyunion official wants to throw his weight around, aplant where it is possible that physical violence andcoercion could take place on the part of the unionmembers, where they could call a strike, a plantwhere you are constantly upset, if this is what youwant, then you should vote for a union.Frankly, we have more faith in your good judgmentthan to expect that that is the kind of workingenvironment you want. That faith is what led us todecide to build the plant here.If you have people calling on you in the next coupleof days saying they are fellow employees and want toconvince you that they and everybody else is for aunion,Ihope you will remember that the unionorganizers are not above lying to you. We have reasonto believe they are running scared.Working together and withouta union,we can lickthe remaining problems which are largely the result ofhaving grown too fast in this plant, of having to traintoo many people at onetime,having to develop newproducts,new processes, new methods, newequipment, tools and dies-all at the same time. Withyour help we can make this the best place to work inthis area, much as we have done at our other plants.We have already provided you with a place to workthat you can be proud of. We have provided workingconditions that are equal to or better than any in thearea.We have provided you witha jobthat didn'texist prior to the opening of this plant. We providedyouwith a good job security by getting morecustomers to buy the products that you make. Wehave provided you with an opportunity to earn moremoney, based largely on yourskillsand desire to doso.We want to do more and we will, given the time andyour wholehearted cooperation and without the so-called "help" of the union but we cannot at this time.What would you do if you had a plant that was losingmoney? We want to make this plant a place that isprofitable and where we can all share in the benefitsof a profitable plant by means of improved base ratewages and fringe benefits. But, first of all, we need tobe able to make a profit. We want to make this plant aplacewhere your individual needs are carefullyconsidered rather than a place where a rigid contractmust be applied uniformly without regard for personalconsiderations.We ask that you help us to achievethese goals because they are in your best personalinterests. I ask you to take the first step by voting "nounion." Before you vote I also urge you to take a goodlook at the people in this plant who are trying hardestto persuade you to vote for a union and try to figureout what these agitators' motives are for wanting aunion.Also, take a good hard look at the union 466DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizers who have come into this area. What kind ofpeople are they? What are their morals? Do they lie?What is their reputation? Do you want these people tobe your personal representative?It isn't unusual for a union to plant some agitatorsfrom outside the community in a plant that they aretrying to organize or to promise a sizable part of yourdues to some existing employee if they are successfulin getting you to vote in a union.Take a good look at the hard core union agitators inthis plant and ask yourself what are they trying to get?Take a good look at them. Generally, don't you findthat they are the extremists in the organization?Aren't they likely to be either loud, noisy. perpetuallyunhappy people who are unhappy with almosteverybody and everything? Aren't they likely to behighly critical, even of their closest friends? Aren'tthey the kind of people who are rarely satisfied, eitherat work or at home, and even when they are out tryingto have a good time? Aren't they generally officious,trying to get their own way and looking down oneveryone else when they can't? Aren't they generallyruthless in their efforts to get their way, by namecalling. trying to freeze you out of conversation withothers, parties and other kinds of affairs? Aren't theylikely to be bitter in their attitude and talk, biting intheir comments? In short. aren't they chronically andvirtually perpetually unhappy with themselves andeveryone and everything else?Unfortunately, these same hard core agitators areusually the ones who wind up representing you if youvote in a union. They see an opportunity to makethemselves more important in their eyes. to obtainsuper seniority over you regardless of the date theywere hired. These same power happy malcontentsmay ask you to give them moral support duringnegotiations,tf you vote in a union,by having a strikevote agreed on so that they can better negotiate. Onceyou do that. the decision of whether you go out onstrike is up to them because you have already givenyour approval. Take a look at the strike history of theoperatingengineerson this chart. Or, you may findthat these same agitators due to their attitude of beinghighly critical and unhappy even under the bestconditionsmay decide to call a wildcat strike or awalkout whether you like it or not. Many goodemployees under this situation will go along, justbecause they don't want to make any more trouble forthemselvesThe turmoil and conflict that theseunionorganizersand agitators have created in the past couple ofmonths is only a sample of what you can be subjectedto if you votea union intothis plant. The strainedrelations it has causedin this plant,even betweenfriends, can get even worse with aunionRememberthe union and its agitators thrive on conflict. We don'tthink this is the way you want this plant. We urge youto vote "nounion."Ask yourself if you want the union agitatorsrepresenting you and to have power over you-powerover how much you can earn on incentive-power tofine you if you are not in their favor-power to makeyour presence in this plant miserable if you don't keeptheir friendships-power to force you to strike sincethey are the only legal representatives the companycan deal with if you vote in a union-power to bypassyou if you are out of favor with them-power towithhold any help you may want unless you agree withthem-power to create a good deal of mental andphysical anguish if you don't follow the union line.There really isn't any need to subject yourself to theuse of such power. 75% of the U.S. working force havedecided they don't want this kind of power used onthem and consequently they don't belong toa union.90% of our employees know that they don't need aunion nor do they want one because we are fair withthemWe know how to work together. We ask you tohelp us in order to help yourself.Please vote "no union" by marking the "no" box onthe ballot.